Name: Decision No 1/95 of the EC-Andorra Joint Committee of 6 November 1995 amending Decision No 6/91 on the arrangements for the application of the mutual assistance provided for in Article 15 of the Agreement between the Community and Andorra
 Type: Decision
 Subject Matter: executive power and public service;  Europe;  European construction;  tariff policy;  information and information processing
 Date Published: 1995-12-01

 Avis juridique important|21995D1201(01)Decision No 1/95 of the EC-Andorra Joint Committee of 6 November 1995 amending Decision No 6/91 on the arrangements for the application of the mutual assistance provided for in Article 15 of the Agreement between the Community and Andorra Official Journal L 288 , 01/12/1995 P. 0050 - 0050DECISION No 1/95 OF THE EC-ANDORRA JOINT COMMITTEE of 6 November 1995 amending Decision No 6/91 on the arrangements for the application of the mutual assistance provided for in Article 15 of the Agreement between the Community and Andorra (95/501/EC)THE JOINT COMMITTEE, Having regard to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra (1), and in particular Article 15 (2) thereof, Whereas Decision No 6/91 of the EEC-Andorra Joint Committee (2) excludes products not covered by the customs union; whereas the scope of the Decision should be extended to all products covered by the Agreement, including those not covered by the customs union; Whereas the mutual assistance arrangements laid down by Decision No 6/91 can only operate properly if the relevant Member State services are also able in certain instances to apply the Decision; whereas the Decision should therefore be amended, HAS DECIDED AS FOLLOWS: Article 1 Decision No 6/91 is hereby amended as follows: 1. the first indent of Article 2 is replaced with the following: '- provisions shall be all the provisions of the Agreement,`; 2. Article 14 (1) is replaced with the following: '1. The implementation of this Decision, including the handling of requests and exchanges of information, shall be the responsibility of the central customs authorities of the Principality of Andorra, on the one hand, and the relevant Commission departments and, where appropriate, the customs authorities of the EC Member States, on the other. They shall determine all arrangements and measures necessary for the purpose.` Article 2 This Decision shall enter into force on the first day of the month following its adoption by the Joint Committee. Done at Brussels, 6 November 1995. For the Joint Committee The Chairman Albert PINTAT